Fourth Court of Appeals
                                            San Antonio, Texas
                                                    March 17, 2015

                                                  No. 04-14-00688-CR



                                           Taylor Rae ROSENBUSCH,
                                                    Appellant

                                                         v.
                                           The State of TexasAppellee/s
                                            THE STATE OF TEXAS,
                                                     Appellee

                         From the 226th Judicial District Court, Bexar County, Texas
                                       Trial Court No. 2011CR11074
                                  Honorable Dick Alcala, Judge Presiding

                                                      ORDER
              The State’s Motion for Extension of Time to File Brief has this date been received and
      filed in the above styled and numbered cause. Extension of time to file the State’s brief is this
      date GRANTED. Time is extended to April 13, 2015.

                                                               PER CURIAM
      ATTESTED TO:         ____________________________
                           KEITH E. HOTTLE
                           CLERK OF COURT




cc:              John F. Carroll                                 Lauren A. Scott
                 Law Offices of John F. Carroll                  Assistant District Attorney
                 111 West Olmos Drive                            Paul Elizondo Tower, Third Floor
                 San Antonio, TX 78212                           101 W. Nueva
                                                                 San Antonio, TX 78205